﻿I congratulate
Mr. Vuk Jeremić on his election as President of the
General Assembly at its sixty-seventh session. His
election represents one more important step in an
already illustrious career, as well as a historic moment
for Serbia, one that recognizes its courageous efforts
to overcome a difficult recent past and to proceed with
determination towards European integration.
Allow me also to express a word of recognition
to Ambassador Nassir Abdulaziz Al-Nasser for his
successful leadership of the Assembly in a particularly
demanding year. We also offer praise and support to
our Secretary-General for his commendable work, in
particular for his efforts made to promote peace in a
time of great challenges.
As Portugal is three months away from the
conclusion of our mandate in the Security Council,
to which we were elected by a significant majority of
the Member States present in this Hall, we consider
it appropriate to present an assessment to the General
Assembly. We fulfilled our mandate with both rigour
and transparency, always seeking to strengthen the
credibility and efficiency of the principal organ
entrusted with the protection of international peace
and security. We were guided by the same principles
that have always oriented our foreign policy and which
have merited the trust of the Assembly, namely, the
defence of the primacy of international law, the search
for effective multilateralism and the central role of the
United Nations in the international architecture.
With equal coherence and firm resolve we have
defended the promotion of human rights, the role of
women, the protection of civilians, the strengthening
of action defending children against violence and the
protection of children in the context of armed conflict.
Sustainable development, the fight against poverty,
food security and the particularly devastating effects
of climate change on small island developing States,
which threaten their very existence, remain, for
Portugal, fundamental pillars for our action within the
United Nations.
With equal perseverance, we have sought to
strengthen the role of the Security Council in the fight
against new challenges to international peace and
security, such as organized crime; the proliferation of
illicit trafficking, terrorism and pandemics; the Council’s
capacity to prevent conflicts and to bring mediation
into play; and its efforts to improve coordination with
regional and subregional organizations. We have played
an active role, and continue to do so, in the collective
efforts to overcome crises, such as those that emerged
in Côte d’Ivoire, Libya and Yemen, or the current
challenges in Syria, Guinea-Bissau and Mali.
Our actions have always been driven by openness
to dialogue and a constructive and balanced attitude,
embodying our vocation to build bridges and generate
consensus without abdicating our values and principles.
We hope to have lived up to the high expectations and
trust placed in us.
As Chair of the Informal Working Group on
Documentation and Other Procedural Questions, we
sought to improve the internal working methods of
the Council and its communication with the General
Assembly, with a view to making it more effective and
open and more in harmony with our times. We will
present a report to the Assembly on the work undertaken
on that issue.
It is important, however, to recognize that the
credibility of the Security Council is also underpinned
by a need for its composition to reflect the current
geopolitical reality, one that is quite different from the
dynamic that was in place in 1945. It is increasingly
difficult for us, as it is for many others, to see that the
increasing role of Brazil and India in the international
scene has not yet been acknowledged with permanent
seats on the Security Council, or that Africa is the only
continent without a permanent seat on the Council.
The Security Council continues to confront
serious obstacles. The number of victims in Syria
is exponentially increasing day by day. We remain
impotent witnesses before a true humanitarian
catastrophe and a generalized systematic violation of
the most basic rights of the Syrian people. In addition,
the catastrophe could have been avoided had the Syrian
Government not chosen military force and brutal
repression in response to the legitimate protests by its
people, which systematically excluded any possibility
of a politically negotiated outcome to the crisis. However, there is no alternative to a political
solution, one that supports the legitimate aspirations of
the Syrian people and allows for a democratic transition
driven by the Syrians themselves, one in which they see
their wishes reflected. Increased militarization of the
conflict will undoubtedly lead to even more suffering for
the civilian population, threaten the territorial integrity
of Syria and increase the risks of destabilization for its
neighbours and indeed for the region as a whole.
The appointment of Mr. Lakhdar Brahimi, a
diplomat whom we greatly respect, as the Joint Special
Representative of the United Nations and the League of
Arab States for Syria should be seen as a new opportunity
for the parties to revisit their options, cease the violence
and seriously engage in a process of political transition.
For the Joint Special Representative’s mission to be a
success, the Security Council will finally have to exert
joint, continued and effective pressure on all parties
and most certainly on the Syrian authorities, who bear
primary responsibility for the current situation.
The impasse in finding a lasting solution to the
Israeli-Arab conflict is also of great concern and an
increasingly urgent issue in the light of the recent
developments in the Middle East and North Africa
and the fight of the people of those regions for liberty,
democracy and dignity. There will be no lasting peace,
no stability and no security in the Middle East without
a solution to the question of Palestine.
We understand and share Israel’s legitimate
security aspirations. Yet we also understand and share
the frustration of the Palestinian people, for whom
an independent Palestinian State is not simply an
inalienable right, but also a straightforward question of
justice. Only a comprehensive deal that is negotiated
directly by the parties on the basis of United Nations
resolutions and internationally recognized parameters
and which solves the pending questions and is dedicated
to the two-State solution of Israel and Palestine living
side by side in peace will meet both the security
concerns laid down by Israel and the aspirations of
the Palestinian people for independence, liberty and
dignity. We appeal to the Israelis and Palestinians to
quickly restart direct negotiations.
Another regional issue still at an impasse and of
serious concern in the Middle East is the question of
a nuclear Iran. We regret the absence of any positive
developments on the issue despite the significant
diplomatic efforts under way and the application of mechanisms of international pressure. The onus of the
situation is on Tehran.
In Africa, we are faced with a grave situation in
the Sahel, particularly in Mali, which threatens the
whole region and could spread throughout Western
Africa, putting both stability and development at risk
in a number of countries. As a result of a tapestry of
historical, economic and social influences, we are
witnessing an exponential growth in terrorism, with
increasing links to organized transnational crime,
drugs and other sorts of illicit trafficking. In that regard,
the international community should be more active.
Accordingly, we support the outcome of the recent
High-level Meeting on the Sahel, which contributed to
the creation of an integrated international strategy for
the region.
It is against that grave regional background that
the crisis in Guinea-Bissau is unfolding. The military
coup of 12 April interrupted a democratic electoral
process, violating the principles defended by the
United Nations, as was clearly recognized in Security
Council resolution 2048 (2012). It is imperative that the
constitutional order in Guinea-Bissau be restored. That
requires the appointment of an inclusive Government
that includes the African Party for the Independence
of Guinea and Cape Verde, which is the party holding
the majority in the National Assembly; permission for
the legitimate leaders to return without restrictions on
their civil and political rights; and the organization of
free and credible elections. Any and all solutions to the
present crisis will have to respect international legality
and the constitutional order of Guinea-Bissau, and must
be translated into an internal, inclusive, and credible
political process capable of creating national stability.
To that end, coordinated action by the international
community — the United Nations, the African Union,
the Economic Community of West African States, the
Community of Portuguese-speaking Countries (CPLP)
and the European Union — is essential. Portugal is
fully engaged and available to work with all interested
parties in the process.
It is inconceivable that, in the twenty-first century,
democratically elected African leaders are pushed aside
by force and are made to live outside their countries. It is
up to all of us to defend the principles of the Charter and
to apply, without any ambiguities, the principle of zero
tolerance in such situations. In that context, I note the
increasingly relevant role of the African Union, which has been working in close coordination with the United
Nations for the promotion and protection of peace and
security on the African continent. I also take advantage
of this opportunity to congratulate Mrs. Dlamini-Zuma
on her election as President of the Commission of the
African Union. That also represents a milestone in the
strengthening of the role of women in Africa, which we
also welcome with great satisfaction.
Allow me also to refer to a successful case and a
good example, Timor-Leste. It is a successful example
thanks, first of all, to the Timorese themselves, but also
owing to the efficient support of the United Nations.
The United Nations Integrated Mission in Timor-
Leste will conclude its mandate at the end of the year.
It will do so with the sense of having accomplished
its purpose, thanks to the maturity shown by the
Timorese people over recent years, as exemplified in
the successful presidential and legislative elections
held just a few months ago. A new cycle of cooperation
between the international community and Timor-Leste
is now opening in line with the priorities defined by
that country’s Government.
In that context, Portugal will continue to support
Timor-Leste on its path to economic and social
development, including the strengthening of its
institutions and democratic values, as well as the rule
of law and the promotion of the human rights of the
Timorese people. Timor-Leste, like Guinea-Bissau, is a
member State of the CPLP, along with Angola, Brazil,
Cape Verde, Mozambique, and Sao Tome and Principe.
Within the CPLP we share a common language and
history, but we have also developed shared efforts
towards the defence of universal values, through active
multilateralism within the framework of the United
Nations and the regional organizations to which we
belong.
The significance of the Portuguese language as
a language of global communication, business and
culture, with about 250 million speakers, should be
taken advantage of by the international community. For
that reason, we will continue to work together to have
Portuguese recognized as an official language of the
United Nations.
I referred at the beginning of my statement to
Portugal’s commitment to multilateralism as the most
effective means for finding common solutions to the
global challenges that we face. I specifically noted
our efforts in the defence of human rights and in the promotion of sustainable development. In that context,
we support the outcomes achieved at the United
Nations Conference on Sustainable Development, in
part thanks to the notable efforts of Secretary-General
Ban Ki-moon and the Brazilian Government.
We continue to defend the universal, indivisible
and interdependent rights of all human beings, be
they political, economic, social or cultural. We have
a solid commitment to humanitarian law and to the
excellent work of the Office of the United Nations High
Commissioner for Refugees. In that context, with the
commitment to defend and promote human rights and
with the same sense of responsibility with which we
undertook our current mandate in the Security Council,
Portugal has announced its candidacy for the Human
Rights Council for the years 2015 to 2017. We hope to
be able to merit, once again, the trust of the Assembly
and to serve, for the first time, in that body.
The changes in today’s world call for the promotion
of a culture of dialogue on a global scale based on
tolerance and the respect for human dignity. The
United Nations should remain in the vanguard of those
efforts, namely through initiatives such as the Alliance
of Civilizations. I would like to congratulate the High
Representative of the Alliance of Civilizations for
his leadership and work in the defence of peace and
of a better understanding among peoples. Indeed, the
dialogue among different cultures, civilizations and
religions is at the very heart of the work of the United
Nations.
In conclusion, today, as in the past, the United
Nations has to reflect on what it is and what we
collectively want it to be. It should translate the
indispensable convergence of the common will of
States into actions that contribute to a better world.
Its central objective should be the maintenance of
international peace and security and greater prosperity
for all. Portugal stands steadfast in its commitment to
those efforts.